Citation Nr: 1648230	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-16 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left eye disability.

2.  Entitlement to service connection for a left eye disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 30 percent for service-connected depressive disorder. 

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffery Bunten, Esquire


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from April 1976 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of two rating decisions, one in September 2011 and the second in October 2013, of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri (hereinafter Agency of Original Jurisdiction (AOJ)).  In the September 2011 decision, the AOJ declined to reopen the Veteran's service connection claim for a left eye disability.  In the October 2013 rating decision, the AOJ denied the Veteran's service connection claim for PTSD, and granted service connection for depressive disorder and assigned a 30 percent rating.  The Veteran disagreed with both denials and the assigned rating for depressive disorder and perfected this appeal.

The Veteran provided testimony before a Decision Review Officer in January 2014 and again before the undersigned Veterans Law Judge at a hearing in August 2016.  Transcripts of both hearings are in the claims folder.  

At the hearing in August 2016, the Veteran alleged unemployability due to her service-connected acquired psychiatric disorder.  On this record, the Board finds that a TDIU issue has been reasonably raised.  See generally Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 C.F.R. § 3.155(a)).  This issue, which is a component of the claim for a higher initial rating for service-connected acquired psychiatric disorder, has been listed as a separate "claim" for administrative purposes only.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (where reasonably raised by the record, a claim of entitlement to TDIU is construed as a component of an increased rating claim with respect to the disability alleged to preclude employment.)

The Board also notes that, in August 2016, the Veteran's attorney waived AOJ consideration of additional evidence added to the record since the AOJ's last adjudication.

The Board further notes that, in a May 2016 rating decision, the AOJ denied service connection for bladder disability.  In July 2016, the Veteran submitted a timely Notice of Disagreement.  See 38 C.F.R. § 20.201.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the AOJ has acknowledged the NOD, is continuing to develop the claim and will issue the Veteran a Statement of the Case (SOC) if the claim is not granted in full.  As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, this claim remains under the jurisdiction of the AOJ at this time.

The issues of entitlement to a higher initial rating for service-connected acquired psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A final July 1981 AOJ rating decision denied service connection for a left eye disability on the basis that the Veteran's esotropia was congenital or developmental in nature, and was not shown to have been aggravated during service.

2.  Evidence submitted since the July 1981 rating decision is new and material as it includes a recent VA examination and the Veteran's statements suggesting that left eye blindness was caused by the in-service surgery.

3.  The Veteran's developmental defect of left eye esotropia was not aggravated beyond the normal progress of the disorder by ameliorating surgery during service, and there has been no decline in visual acuity attributable to a superimposed injury in service.

4.  There is credible supporting evidence (including in-service behavioral changes), confirming that the Veteran's alleged in-service sexual assault occurred.

5.  Resolving reasonable doubt in favor of the Veteran, the record establishes that the Veteran has a current diagnosis of PTSD due to an in-service sexual assault, in accordance with the applicable VA regulation.  


CONCLUSIONS OF LAW

1.  The July 1981 AOJ rating decision denying entitlement to service connection for a left eye disability is final.  38 U.S.C. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).

2.  Since the July 1981 rating decision, new and material evidence has been received to reopen the claim for service connection for a left eye disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2016).

3.  The criteria for entitlement to service connection for left eye blindness have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).

4.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has PTSD that was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.304(f)(5), 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

As the Veteran's claim for service connection for PTSD is favorable to the Veteran, the following VCAA analysis will focus on VA's fulfillment of its notice and assistance duties as it pertains to the Veteran's service connection claim for left eye blindness.  

Here, a pre-adjudicatory AOJ letter dated August 4, 2010 fully satisfied the VCAA timing and content requirements for the left eye disability claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his/her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's VA treatment records, lay statements of argument and hearing testimony.  Additionally, the record contains a private examiner summary of the Veteran's treatment before and after service.  The AOJ has not obtained records pertaining to an application for disability benefits with the Social Security Administration.  However, at the hearing, the Veteran testified that these records would not be relevant to the claims being decided on appeal.  

In addition, the Veteran was afforded a VA optometry examination in relation to her claim.  As discussed in more detail below, the VA opinion included an extensive and factually accurate review of the Veteran's pertinent pre-service, in-service and post-service history (as determined by the Board).  Additionally, the examiner provided opinions and findings which were supported by medical rationale.  As such, the Board finds that the VA examination is adequate to make a determination on the left eye disability claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA has complied with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection for PTSD and left eye disability are ready to be considered on the merits.

Left eye disability

The Veteran filed a claim for service connection for left eye blindness in June 1981.  A July 1981 AOJ rating decision denied the claim, reasoning that the Veteran's esotropia was congenital or developmental in nature, and was not shown to have been aggravated during service.  See Rating Decision dated July 23, 1981.  By letter dated July 30, 1981, the Veteran was notified of this decision and her appellate rights.  The Veteran did not submit a notice of disagreement, or new and material evidence, within one year of notice of the denial.  That decision, therefore, is final.  See 38 U.S.C. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

A Veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  The plain language of 38 U.S.C.A. § 1111 requires that there be an examination prior to entry into the period of service on which the claim is based.  Jones v. Shinseki, 24 Vet. App. 40, 45 (2010). 

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In deciding whether a condition preexisted service, the Board must consider the Veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304 (b)(1), (2).

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection is generally precluded by regulation for such "defects" because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature," while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.

Regarding aggravation, the controlling regulation also provides that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service-connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The relevant evidence before the AOJ at the time of the final decision in July 1981 consisted of the Veteran's service treatment records and private treatment records showing that left eye esotropia existed since childhood.  During service, the Veteran underwent ameliorative surgery to cosmetically improve her esotropia.  Post-service, the Veteran underwent an additional strabismus surgery at the John Cochran VA Medical Center (VAMC).  She was later described as having a visual acuity of hand movement by her private physician.  She had diagnoses of anisometropia, left esotropia and left amblyopia.  Based on that evidence, the AOJ denied the Veteran's claim, reasoning that the Veteran esotropia was congenital or developmental in nature, and was not shown to have been aggravated during service.  See Rating Decision dated July 23, 1981. 

The Board observes that the term esotropia is defined as strabismus in which there is manifest deviation of the visual axis of an eye toward that of the other eye.  DORLAND'S MEDICAL DICTIONARY, 581 (28th ed. 1994).  Strabismus is defined as deviation of the eye which cannot be overcome by the patient.  DORLAND'S at 1584.  The term anisometropia is defined as a difference in refractive power of the two eyes.  Id. at 86.  Amblyopia is defined as impairment of vision without detectable organic lesion of the eye.  Id. at 53.

Since the July 1981 AOJ decision, the evidence received consists of the Veteran's statements, where she says her left eye blindness did not occur until after the in-service surgery.  This statement, if accepted as true for reopening purposes, was not previously considered by the AOJ and is material because it relates to a possible worsening of left eye disability in service.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Thus, the claim is reopened.

The record reflects that the AOJ has reopened the service connection claim for left eye disability, and denied the claim on a merits review.  As such, there is no prejudice to the Veteran in the Board's review of the claim on the merits at this time.  See generally Hickson v. Shinseki, 23 Vet. App. 394 (2010).

In pertinent part, the Veteran manifested left esotropia prior to service with a visual acuity of 20/200-1.  See June 1981 statement from St. Louis Eye Clinic reporting the results of a May 1974 eye examination.  Upon entrance into active service, the Veteran was noted to have left eye esotropia with visual defect which was not considered disabling (NCD).  See Report of Medical Examination dated April 15, 1976.  At that time, she had left eye visual acuity of 20/40.  The examiner noted "blind left eye by birth uncorrectable," and provided a physical profile (PULHES) of 2 for the eyes.  See McKinney v. McDonald, 28 Vet. App. 15 (2016) ("PULHES" is an acronym that represents the profile's six categories: "P" stands for "physical capacity or stamina"; "U" stands for "upper extremities"; "L" stands for "lower extremities"; "H" stands for "hearing and ear"; "E" stands for "eyes"; and "S" stands for "psychiatric."

An October 1976 eye clinic consultation noted the Veteran's history of esotropia since birth.  She had left eye visual acuity of 20/400.  In December 1967, the Veteran underwent recession of left medial and lateral rectus muscles.  There were no reported complications.  A January 1977 surgical follow-up noted improvement of cosmetic appearance with the presence of mild residual granulata over the suture sites which was expected to clear with time

A February 1978 ophthalmology consultation noted the Veteran's report that "crossing has recurred O.S."  She had a visual acuity of 20/400 in the left eye (O.S.).  The examiner recommended against further surgery due to considerable risk of over-correction with a second procedure.  

The Veteran's June 1978 discharge examination noted left eye correctable visual acuity of 20/400.  It was noted that defective vision of the left eye was not correctable.

VA clinic records in May 1979 reflected a diagnosis of left esotropia which the Veteran reported had been present at birth.  She underwent conjunctival resection with marginal myotomies of the medial rectus muscle.

An October 1980 enlistment examination noted a prior history of 2 left eye surgeries.  She had a visual acuity of 20/30.  The Veteran did not re-enter active service.

A June 1981 report from St. Louis Eye Clinic offered impressions of anisometropia, and left esotropia with amblyopia.  The Veteran had visual acuity of hand movements only.

In pertinent part, the Veteran underwent VA optometry examination in May 2013 with benefit of review of the claims folder.  At that time, the clinician noted impaired vision of the Veteran's left eye and diagnosed the following: congenital strabismic amblyopia of the left eye, bilateral refractive error and presbyopia, and bilateral mild nuclear cataracts.  The Veteran reported that the vision in her left eye declined after her in-service surgery.  The examiner found that the Veteran's nuclear cataracts were age-related.

Following review of the claims folder, the examiner provided the following opinions and rationale:

Review of all previous records available show a variation in the visual acuity measured.  Some of the acuities are impossible to believe and should be considered in error.  When someone has a greater than 30 degree esotropia since infancy and a deep amblyopia, they cannot suddenly see 20/40 (4/15/76 AFEES enlistment exam) or 20/30 (10/24/80 AFEES exam).  It is possible to have variation in visual acuity, especially with amblyopia, depending on the test conditions and lighting, the examiner, and the patient's response at that time.

1.  Please indicate if the veteran's pre-existing left eye condition incurred an increase or worsening while she was on active duty.

Opinion:  The pre-existing left esotropia did not increase or worsen while she was on active duty.

The pre-existing decrease in visual acuity in the left eye did not worsen while on active duty.  Her visual acuity in the left eye prior to service was listed as 20/200 by Dr. Chipongian in an exam 5/10/74.  Her visual acuity in the left eye prior to muscle surgery was "less than 20/400" in the pre-op eye exam on 10/26/76.  The discharge exam on 6/6/78 shows the visual acuity in the left eye to be 20/400.  The difference between 20/200 and 20/400 in an amblyopic eye is negligible and could be contributed to the testing method.

Eye muscle surgery for strabismus in an adult is done to improve the patient's appearance and does not affect or improve the visual acuity.  Any amblyopia that is due to strabismus or anisometropia that is not treated in early childhood is permanent and not correctable.

2.  If an increase in disability occurred, was it due to the natural progress of the condition or did it worsen beyond a natural progression.  For VA purposes, temporary or intermittent flare-ups of a pre-existing disability are not sufficient to be considered aggravation in service unless the underlying condition as contrasted to symptoms is worsened.

Opinion:  The visual acuity in the left eye did not decrease while the veteran was on active duty.  The visual acuity in the left eye has been measured with variability since the veteran was released from active service, from light perception (5/4/01), to 20/400 (5/6/04), to light perception (3/12/09), to hand motion (4/15/10), to light perception since 8/9/11.

Is it at least as likely as not that the surgery performed while the veteran was on active duty in any way led to a decline in visual acuity or other problem?

Opinion:  No, it is less likely than not that the surgery performed while the veteran was on active duty in any way led to decline in visual acuity or other vision problem.  The refraction from 4/27/81 from Dr. Chipongian shows significant hyperopia in the left eye.  Hyperopia usually manifests more over time since the aging crystalline lens cannot compensate for it and a stronger glasses prescription is needed.

Here, the medical evidence demonstrates that the Veteran's esotropia is a congenital/developmental defect which, in and of itself, is not subject to service connection.  38 C.F.R. § 3.303(c).  There is no medical opinion to the contrary.  Rather, the Veteran herself has reported that her esotropia existed since birth.  To the extent she argues otherwise, the Board finds that the medical opinion that the Veteran's esotropia is a congenital/developmental defect holds greater probative weight as the VA examiner has greater training and expertise to evaluate the nature and etiology of esotropia.

The Board next finds that the Veteran's surgery for esotropia was not aggravated in service, and that her ameliorative surgery did not result in any superimposed disability.  In this respect, records from her own private physician document 20/200-1 left eye visual acuity prior to entering service, a pre-surgery examination recorded left eye visual acuity of 20/400 and a post service examination revealed left eye visual acuity of 20/400.  The May 2013 VA examiner found that the difference between 20/200 and 20/400 in an amblyopic eye is negligible and could be contributed to the testing method.  The VA examiner further opined that the Veteran's visual acuity was not aggravated reasoning eye muscle surgery for strabismus in an adult is done to improve the patient's appearance and does not affect or improve the visual acuity.  He further noted that amblyopia due to strabismus or anisometropia that is not treated in early childhood is permanent and not correctable.  Notably, military examiners also commented that the Veteran's left eye visual acuity was not correctable.  The Board finds no competent opinion to the contrary.

The Veteran mainly argues that aggravation occurred as her visual acuity decreased after her left eye surgery during active service.  She asserted that her left eye blindness did not exist prior to this surgery.  However, her recollections are not consistent with her statements upon entrance into service wherein it was noted that the Veteran had a "blind left eye by birth uncorrectable."  The Board places greater probative weight to the lay and medical evidence existing at the time of entry into service as it was a recorded recollection made at the time of entry into service and, thus, contemporaneous to the time period in question.  On the other hand, the Veteran's current recollections are not consistent with the lay and medical evidence recorded in service and are made many decades after the events in question.  See e.g., State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) (noting that "[t]he fact that [a witness] has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony.")

Additionally, as it pertains to the general issue of a worsening of visual acuity since service, the May 2013 VA examiner explained that the eye muscle surgery performed in service had no contribution to a decline in visual acuity but rather explained that the hyperopia demonstrated in 1981 was due to the natural progress of her left eye disorder due to the effects of an aging crystalline lens.  The Board finds no competent opinion to the contrary.

With respect to the issue of aggravation, the Board observes that the VA optometrist found that the measurements of left eye visual acuity on the April 1976 entrance examination and an October 1980 examination were "impossible to believe and should be considered in error."  In so finding, the examiner explained that an individual with a greater than 30 degree esotropia since infancy and a deep amblyopia could not suddenly have such good visual acuity.  This opinion is supported by the pre-service measurement of left eye visual acuity by the Veteran's pediatric optometrist who diagnosed left esotropia prior to service with a visual acuity of 20/200-1.  Additionally, the April 1976 enlistment examination finding of 20/40 left eye visual acuity is subject to a finding of inaccuracy as the enlistment examiner commented "blind left eye by birth uncorrectable" and gave the Veteran a PULHES profile of 2 for the eyes.  Similarly, the October 1980 examination is not consistent with the measurements of visual acuity prior to the Veteran's discharge from service (20/400) or with the private physician measurement in April 1981 of left eye visual acuity of hand movements only.  Thus, the Board finds that the optometrists opinion as to the validity of the April 1976 and October 1980 measurements of left eye visual acuity is well supported on a medical and factual basis.  The Board finds no medical opinion to the contrary.

In totality, the Board finds that the preponderance of the evidence establishes that the Veteran's developmental defect of left eye esotropia was not aggravated beyond the normal progress of the disorder by ameliorating surgery during service, and that there was no decline in visual acuity attributable to a superimposed injury.  In so finding, the Board has considered the Veteran's argument that her left eye visual acuity decreased following her ameliorative surgery in service.  She reports that upon discharge, her driver's license was marked "restriction B" for left eye blindness.  See Statement in Support of Claim dated August 12, 2010; Report of General Information dated August 2, 2011; Statement in Support of Claim dated August 9, 2011.  She also states that she did report blindness in her left eye shortly after her first surgery, but the doctor told her it would "clear up on its own."  See Board Transcript, p. 3.  Her recollections are not entirely inaccurate as the May 2013 VA examiner noted that the Veteran developed hyperopia due to the natural progress of the effects of an aging crystalline lens.  However, the issue of whether the muscle eye surgery in service resulted in a superimposed injury causing vision loss is a complex matter beyond the competence of a lay person.  As such, her personal opinion as to the issue of additional impairment caused by the surgery holds no probative value.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  As such, the claim of entitlement to service connection for left eye blindness is denied. 

PTSD

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV or DSM-5); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the AOJ certified the Veteran's appeal to the Board in May 2015, after August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is applicable in the present case.

Here, the Veteran claims PTSD due to military sexual trauma.  Notably, the Veteran is service-connected for depressive disorder due to military sexual trauma.  See AOJ rating decision dated October 2013; VA examination report dated October 2013.  Thus, the dispositive issue on appeal is whether the Veteran also manifests PTSD as a result of the sexual trauma.

In this case, the Veteran contends that she has PTSD attributable to an alleged in-service sexual assault by five male officers in September 1976 while in the Army.  She states that she was stationed in Camp King in Oberursel, Germany and was attacked by the five male soldiers who held her down and gang raped her.  She states that another soldier in a passing vehicle, D.R., saw the incident, stopped the other soldiers, and helped her back to her room.  She says that she did not report the rape while in service because she feared for her safety and was ashamed.  After the assault in September 1976, the Veteran maintained a close friendship with D.R., the soldier who rescued her.  In the winter of 1978, the Veteran states that D.R. was sent back to the U.S.  Once D.R. was sent back to the States, one of the officers involved in the attack taunted her.  Afterwards, she became so fearful, her performance in her military duties deteriorated to the point that she had to be separated from service.  See Letter from Veteran received on September 16, 2013.  

Service treatment records demonstrate that the Veteran was diagnosed with adult situation reaction and mild depression in April 1978, after D.R. left.  It was also noted that the Veteran's duty performance and attitude "rapidly deteriorated" after D.R. was transferred back to the States.  The Veteran was discharged in June 1978 for failure to maintain acceptable standards for retention.  See Military Personnel Records dated April 25, 1978, May 8, 1978, and June 9, 1978.  

In the present case, the Veteran has been afforded two VA examinations.  Upon examination of the Veteran, both examiners found that the Veteran did not have a PTSD diagnosis that conformed to either DSM-IV or DSM-5.  See VA Examinations dated October 2013 and March 2015.  

Also of record are the Veteran's VA treatment records.  The Veteran began psychiatric treatment in 2012.  Since then, her treating psychiatrists have diagnosed her with PTSD.  The Board presumes that such diagnoses meet the DSM-IV (or DSM-5) criteria.  See Cohen, supra, at 140.  Therefore, there is a PTSD diagnosis in conformance with the 38 C.F.R. § 3.304(f). 

With regard to a nexus, the Veteran's treating VA psychologist has diagnosed the Veteran with PTSD due to military sexual assault.  See VA Treatment Records dated March 24, 2015 and July 12, 2016.  The Veteran also currently attends group therapy sessions for individuals who experienced military sexual trauma.  The VA opinions were thorough, supported by explanations, details of the Veteran's history, and her lay statements.  In short, there is probative evidence in support of the PTSD claim.  

Given the law and the medical evidence of record, the Board is compelled to grant the Veteran the benefit of the doubt and allow service connection for PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for a left eye disability is reopened.  To this extent only, the appeal is granted. 

Service connection for left eye blindness is denied.  

Service connection for PTSD is granted.  


REMAND

As addressed above, the Board has awarded service connection for PTSD.  A review of the record reveals that, in evaluating the severity of the Veteran's service-connected depressive disorder, the AOJ appears to have considered some of the Veteran's symptoms due to non-service connected causes.  See, e.g, Statement of the Case dated April 2015.  It would be potentially prejudicial to the Veteran to adjudicate the increased rating claim for an acquired psychiatric disorder, including depressive disorder and PTSD, without AOJ consideration of the now service-connected PTSD symptoms.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, at the August 2016 hearing, the Veteran raised the issue of entitlement to TDIU as a result of her service-connected acquired psychiatric disorder.  She also appeared to report an increased severity of symptoms since her last VA examination in 2015.  As such, the Board finds that additional examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since September 2016.

2.  Obtain all medical and legal documents pertaining to the Veteran's award of Social Security disability benefits.

3.  Thereafter, schedule the Veteran for VA psychiatric examination to evaluate the nature and severity of her service-connected acquired psychiatric disorder.  The examiner should be requested to discuss the functional impact of the Veteran's service-connected acquired psychiatric disorder has on her employability given her education, training and previous work experience.

4.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and her attorney a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


